Title: From Abigail Smith Adams to John Quincy Adams, 16 January 1807
From: Adams, Abigail Smith
To: Adams, John Quincy



My dear Son
Quincy Jan’ry 16th, 1807

I think it is full time to take my pen and inquire after your Health, and to assure you that I should not have been this long silent if I had not known that Mrs Adams was a constant and punctual correspondent, and would inform you of the welfare of herself and children. John has made me a visit of a couple of weeks; on Saturday I brought out George in hopes that a change of air; and a little medicine would cure him of a cough which has been troublesome to him for some time: I think it is better already. he is a very good Boy, and reads well. John went home on Monday with the promise of returning when george had made his visit. The Situation of mr Gullivers is very cold and bleak. In summer I think it must be very pleasant. The greatest inconvenience I experience, is that it is so much out of the way of a call, that I cannot hear from them so often as I Should be glad to.
We have enjoyed very good Health through the winter, which has been in general mild and pleasent, without Snow, a few days of Severe cold excepted:
Mr Storers family have Sustaind a severe Shock by his sudden death. They were quite overpowerd by the event. Yet both to himself and family it may be esteemed a blessing. his sight was almost extinguishd, and he daily deprecated becomeing useless. He was strongly imprest with the belief that he should not live untill the spring, and said that day: Charles will come too late. he has expected him for several weeks.
Mr Shaw has lost his friend Walter which has affected him like the loss of a Mother. He was with him through his sickness, which was rapid. The bursting of a Blood vessel was supposed to be the cause of his disease—His death is a loss to Society—as he was a young man of correct Morals, of Genius and Tallents.
Mr Burr has occupied much of the public attention. He has led the administration into a labyrinth out of which not even the clue of Ariadne will extricate them. Mr Jefferson was so much blamed for countanancing Mirandas wild enterprize, that I cannot but suspect he has committed himself equally by crying the wolves the wolfs; when no harm was intended—
I have many unhappy hours upon Mrs Smiths account. I fear her Situation is more necessitous than She makes me acquainted with. I know her prudence and her desire to Economize, that She will make a little go far, but still She must have some means: when you return I should wish you to inform yourself as fully as you can without wounding her feelings any more than such an inquiry necessarily must—
Your Bother and Father have both written to you repeatedly. I wonder you have not received their Letters—When you see Mr Quincy tell him his little daughter is very well, just recoverd from the chicken pox. Our little girl grows finely, and is as playfull as a kitten—
Remember to Mrs Johnson and family and be assured of the unabating affections of / your truly affectionate Mother 
Abigail Adams